The opinion of the court was delivered by
The Chancellor.
The sole feature which, it is claimed, distinguishes this case from Clark v. City of Elizabeth, 11 Vroom 172, and the ground on which the judgment below is brought before us, is that, in this case, an ordinance for opening the street was passed before the giving of the deed from which the dedication arises, while there the street was merely laid down on the commissioners’ map. But so far from dis*192tinguishing this case from that, so as to take it out of the scope of that decision, the fact that the street was opened gives additional force, if possible, to the application of the principles there laid down: for, in that case, the street was only laid down on the map, while, in this, it was not only laid down on the map, but actually existed by virtue of municipal legislation.
The judgment of the court below should be reversed. -
For affirmance — None.
For reversal — The Chancellor, Chief Justice, Dalrimple, Depue, Dixon, Knapp, Reed, Scudder, Woodhull, Dodd, Green, Lathrop, Lilly — 13.